DETAILED ACTION
This is in response to the application filed 13 May 2019.
Claims 1 - 20 are currently pending in the application. Claims 1, 9 and 16 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 September 2020 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are rejected because the applicant has provided evidence that the applicant intends the term "computer-readable medium” to include non-statutory matter.  The applicant describes a “computer-readable medium” as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see ¶ [0094]). Additionally ¶ [0065] and ¶ [0094] does not exclude transitory media from “computer-readable medium”. The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory computer-readable medium”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 - 7, 9, 13 - 16 and 18 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondik et al. (U.S. PGPub 2016/0162278; Jun. 9, 2016; hereinafter “Kondik”)1.
Kondik teaches a method for updating a computer system [Fig 3] in which in response to an instruction to update an operating system [step 305] the system creates a snapshot of a known good state of the device consisting of device system files [step 315, ¶ [0033]] and device data files [step 330; ¶ [0035]] which comprise the known good state of the system at that point in time. This snapshot is created on a separate logical partition [Fig 4, ¶ [0044]], thus creating an updatable snapshot of known good set of data on a first partition and the original copy of known good data on a second partition. The device system files are captured while the device is operating as normal [¶ [0034]] while the device data files are captured immediately before booting [steps 325-330]. The update is applied to the updatable snapshot on the first partition [step 320], and once the update is applied the device is booted using the updated snapshot on the first partition [step 355]. If the boot is unsuccessful [step 345] the device reverts to the known good state stored on the second partition [steps 350-365], otherwise when successful the device continues to use the updated snapshot [step 370].
Regarding claim 1, Kondik teaches:
a computer-implemented method for updating an operating system of a computing device, the method comprising: [Fig 3; step 305-310; (¶¶ [0031]-[0032])]
identifying data that defines a known good state for a current operating system [steps 315, 330; a snapshot of the device system  (¶ [0033]) and  a snapshot of device data. (¶ [0035])] that is operable to launch the computing device to the known good state in response to a reboot of the computing device, wherein: [the system automatically uses the snapshot of device data if booting into the updated snapshot of the device system was not successful (¶ [0039]), system reboot (¶ [0036]) ]
the identified data includes read-only sets that are not updated during operation of the computing device, [The snapshot includes files, settings, and other data for the operating system of the device. (¶ [0033]); the device system data is not updated during normal operation of the device] and modifiable sets that can be updated during operation of the computing device, and [The snapshot includes data stored on the device, such as application data and settings. (¶ [0035]); the device data is updated during normal operation and is only included in the snapshot after device system processes are stopped (steps 325-330)] 
the read-only sets are captured on an opportunistic basis [step 315; ¶ [0034] teaches that snapshot of device system files are collected while “device is being used by a user”. The instant specification ¶ [0009] describes snapshots taken “opportunistically” as distinct from being on a predetermined schedule or based on system conditions or other triggers. Thus snapshots created while the device is otherwise in use are on an “opportunistic basis”] 
and the modifiable sets are captured [step 330; device data (¶ [0035])] when the computing device is to be rebooted; [step 335; The system may reboot the device automatically after creating the snapshot (¶ [0036]); process 300 requires a reboot (step 335, thus an instruction to update the system (step 305) indicates that the device is to be rebooted.]  
allocating a first virtual disk [snapshot of known good state created in steps 315 and 330 containing device system and device data] and a second virtual disk [original copy of known good state that snapshot of steps 315 and 330 is a copy of] as snapshots of the identified data that defines the known good state; [¶ [0038] teaches when boot is not successful, the system reverts to the original known good copy of the system]; Instant  specification (¶ [0009]) describes “a virtual disk” as a virtual representation of the underlying data that is stored on a physical storage device. ¶ [0027] teaches that the snapshots are “pointers that are able to map files and directors to specific memory locations” which are virtual representations of underlying data, logical partitions further described in ¶ [0044] and Fig. 4.] 
updating the first virtual disk to generate an updated state that is operable to launch the computing device to the updated state in response to a reboot of the computing device, [step 335; Having backed up device data, at a block 335, the system 200 causes the device to boot into the updated snapshot of the device system. (¶ [0036]); step 355 and ¶ [0036] teach the device is rebooted using the updated snapshot data] wherein updates to the first virtual disk are isolated from the second virtual disk; [¶ [0034, 0044] teaches that the updates are applied to the snapshot of data in the first logical partition, while not changing the original snapshot of data in the second logical partition.] 
maintaining the second virtual disk as an immutable snapshot of the identified data; and [¶ [0009] teaches second partition of original good state is not modified to be used if the boot to the updated snapshot is unsuccessful]  
in response to a failed reboot of the computing device with the updated state, reverting to the known good state using the snapshot of the identified data as allocated by the second virtual disk. [NO path from step 345 to step 350; ¶ [0039]] 
Regarding claim 3, Kondik teaches the method of claim 1, and further teaches discarding the first virtual disk. [Fig 3, step 370; The method includes when it is determined that the device has booted successfully into the device system, discarding the snapshot. (¶ [0043])] 
Regarding claim 4, Kondik teaches the method of claim 1, and further teaches the first and second virtual disks are mapped to physical locations where the identified data is stored. [Some types of snapshots do not actually create another physical copy of all the data as it existed at the particular point in time, but may simply create pointers that are able to map files and directories to specific memory locations (e.g., to specific disk blocks) where the data resides, as it existed at the particular point in time. ¶ [0027]]
Regarding claim 5, Kondik teaches the method of claim 1, and further teaches updating the first virtual disk comprises reading data from physical locations where updated portions of the identified data are stored, updating the read data, writing the updated data to new physical locations, and updating metadata for the first virtual disk to map to the new physical locations. [Furthermore, when files are modified, typically only the pointers which map to blocks are copied, not the blocks themselves. In some embodiments, for example in the case of "copy-on-write" snapshots, when a block changes in primary storage, the block is copied to secondary storage or cached in primary storage before the block is overwritten in primary storage, and the pointer to that block changed to reflect the new location of that block. (¶ [0028])]
Regarding claim 6, Kondik teaches the method of claim 1, and further teaches the operating system is implemented as sets of partitions that are separately updatable. [The data storage area may include multiple partitions (¶ [0028, 0044])]
Regarding claim 7, Kondik teaches the method of claim 6, and further teaches the updated sets comprise delta changes to the current operating system. [An initial snapshot may use only a small amount of disk space needed to record a mapping or other data structure representing or otherwise tracking the blocks that correspond to the current state of the file system. Additional disk space is usually required only when files and directories are modified later on. (¶ [0028])]
Regarding claim 9, see the description of the method of Kondik as described above regarding claim 1.
As applied to the instant claim 9, Kondik teaches: 
a computing device comprising: one or more processors; a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon which, when executed by the one or more processors, cause the computing device to: [Fig 1; ¶ [0013]]
identify one or more sets of data that are to be updated in whole or in part; [steps 315, 330; a snapshot of the device system. (¶ [0033]); a snapshot of device data. (¶ [0035])]
allocate a first virtual disk [snapshot of known good state created in steps 315 and 330 containing device system and device data; Instant  specification (¶ [0009]) describes “a virtual disk” as a virtual representation of the underlying data that is stored on a physical storage device. ¶ [0026] teaches that the snapshots are created with “copy-on-write” mapper partitions which are virtual representations of underlying data, further described in ¶ [0044] and Fig. 4.] as a mutable snapshot of the identified sets of data; [step 320 teaches applying the update to the snapshot, which changes the snapshot]
associate the first virtual disk with metadata that maps currently stored locations of the identified sets of data; [Some types of snapshots do not actually create another physical copy of all the data as it existed at the particular point in time, but may simply create pointers that are able to map files and directories to specific memory locations (e.g., to specific disk blocks) where the data resides, as it existed at the particular point in time. (¶ [0027])]
[¶ [0034], [0039], and [0044] as described above regarding allocating the first virtual disk] 
associate the second virtual disk with metadata that maps the currently stored locations of the identified sets of data; [original copy of known good state that snapshot of steps 315 and 330 is a copy of]
update the first virtual disk to generate an updated version of the identified sets of data, [step 320; At a block 320, the system 200 applies the operating system update to the snapshot of the device system. (¶ [0034]); step 335] wherein updates to the first virtual disk are isolated from the second virtual disk; [¶ [0034] teaches that the updates are applied to the snapshot of data in the first logical partition, while not changing the original snapshot of data in the second logical partition.]
maintain the second virtual disk as a clean representation of the identified sets of data; [¶ [0009] teaches second partition of original good state is not modified to be used if the boot to the updated snapshot is unsuccessful]  
in response to a failed reboot of the computing and revert to the clean representation of the identified sets of data as allocated by the second virtual disk. [No path from step 345 to step 350; ¶ [0039]]
Regarding claim 13, the claim depends on claim 9 and repeats the limitations of claim 6. The claim is rejected under a similar rational as regarding claim 6 above.
Regarding claim 14, the claim depends on claim 9 and repeats the limitations of claim 3. The claim is rejected under a similar rational as regarding claim 3 above.
Regarding claim 15, Kondik teaches revert to the second virtual disk as a clean copy of the identified sets of data. [Fig 3, No path from step 345 to step 350; ¶ [0039]]
Regarding claim 16, Kondik teaches a computer-readable medium having encoded thereon computer-executable instructions that, when executed, cause one or more processing units of a computing device to execute a method comprising: [Fig 1; ¶ [0013]]
The claim then recites the method performed by the device of claim 9, and is rejected under a similar rational as regarding claim 9 above.
Regarding claim 18, the claim depends on claim 16 and repeats the limitations of claim 5. The claim is rejected under a similar rational as regarding claim 5 above.
Regarding claim 19, Kondik teaches the medium of claim 16, and further teaches updating the first virtual disk comprises reading physical locations on an on-demand basis. [step 320; The system can apply the update to the snapshot of the device system while the device continues operating as normal. For example, the system can apply an operating system update to a snapshot of a device system as a background process while a device is being used by a user. (¶ [0034])]  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claim(s) 2, 8, 10 - 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondik in view of Tan et al. (U.S. PGPub 2004/0172577; Sep. 2, 2004; hereinafter “Tan”).
Regarding claim 2, Kondik teaches the method of claim 1. Kondik does not specifically teach allocating additional virtual disks as representations of the identified data that defines the known good state.
However, in the related art of point-in-time representations (or snapshots) of data of a storage subsystem [Abstract], Tan teaches allocating additional virtual disks as representations of the identified data that defines the known good state. [Fig 1, item 130; Fig 2, items 206, 214, ¶¶ [0022]-[0024] teach that multiple snapshots may be taking at multiple points in time, and stored on logical storage units (i.e., virtual disks)]
Tan further teaches “The snapshot mechanism according to some embodiments enables a user to undo a restore from a given snapshot.” (¶ [0015])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teaching of Tan of multiple snapshots to the method of Kondik to achieve a method in which additional virtual disks are allocated as representations of a known good state for the benefit of allowing a user to undo a restore from a given snapshot.
Regarding claim 8, Kondik teaches the method of claim 1, and further teaches only one operating system state is allowed to be used for reboot. [Fig 3, item 335; Having backed up device data, at a block 335, the system 200 causes the device to boot into the updated snapshot of the device system. (¶ [0036])]
Kondik does not specifically teach storing multiple operating system updates that each define a known operating system state.
However, in the related art of point-in-time representations (or snapshots) of data of a storage subsystem [Abstract], Tan teaches storing multiple operating system updates that each define a known operating system state. [Fig 1, item 130; Fig 2, items 206, 214, ¶¶ [0022]-[0024] teach that multiple snapshots may be taking at multiple points in time, and stored on logical storage units (i.e., virtual disks), each is a snapshot of an operating system at a point in time.]
The combination and rational to combine are as described regarding claim 2 above.
Regarding claim 10, Kondik teaches the device of claim 9. While Kondik teaches allocating a virtual disk as a mutable snapshot of the identified sets of data; associate the virtual disk with metadata that maps the currently stored location the identified sets of data; generating an updated version of the identified sets of data, and maintain the second virtual disk as a clean copy of the identified sets of data [See rejection of claim 9 above].
Kondik does not specifically teach that the virtual disk is a third virtual disk wherein updates to the third virtual disk are isolated from the first and second virtual disks. 
However, in the related art of point-in-time representations (or snapshots) of data of a storage subsystem [Abstract], Tan teaches allocating additional virtual disks as representations of the identified data that defines the known good state. [Fig 1, item 130; Fig 2, items 206, 214, ¶¶ [0022]-[0024] teach that multiple snapshots may be taking at multiple points in time, and stored on logical storage units (i.e., virtual disks) and changes to one virtual disk are maintained independently]
The combination and rational to combine are as described regarding claim 2 above.
Regarding claim 11, Kondik teaches the device of claim 9. While Kondik teaches allocating a virtual disk as a mutable snapshot of the identified sets of data; associate the virtual disk with metadata that maps the currently stored location the identified sets of data; generating an updated version of the identified sets of data, and maintain the second virtual disk as a clean copy of the identified sets of data [See rejection of claim 9 above].
 Kondik does not specifically teach that the virtual disk is a third virtual disk and a forth virtual disk wherein updates to the each virtual disk are isolated from the other virtual disks.
However, in the related art of point-in-time representations (or snapshots) of data of a storage subsystem [Abstract], Tan teaches allocating additional virtual disks as representations of the identified data that defines the known good state. [Fig 1, item 130; Fig 2, items 206, 214, ¶¶ [0022]-[0024] teach that multiple snapshots may be taking at multiple points in time, and stored on logical storage units (i.e., virtual disks) and changes to one virtual disk are maintained independently]
The combination and rational to combine are as described regarding claim 2 above.
Regarding claim 12, the claim depends on claim 9 and repeats the limitations of claim 2. The claim is rejected under a similar rational as regarding claim 2 above.
Regarding claim 17, the claim depends on claim 16 and repeats the limitations of claim 2. The claim is rejected under a similar rational as regarding claim 2 above.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondik in view of Kulkarni (U.S. PGPub 2015/0089172; Mar. 26, 2015; hereinafter “Kulkarni”).
Regarding claim 20, Kondik teaches the medium of claim 16. Kondik does not specifically teach updating the first virtual disk comprises tracking updates in a journal prior to committing the updates to permanent storage.
[Fig 3A; Journal 308 provides a journaled metadata infrastructure for virtual disk image 300 in order to store completed "transactions" (e.g., writes to disk, etc.) prior to committing them in order to maintain and recover consistent metadata and data states in a shared file system in the event of host or storage system crashes.(¶ [0042])]
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the virtual disk update method of Kulkami to the virtual disks of Kondik to achieve a virtual disk that tracks updates in a journal prior to committing the updates to permanent storage for the benefit of maintaining and recovering consistent metadata and data states in the event of a storage system crash (¶ [0042]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. PGPub 2010/0233448 to Malkhasyan et al. (Sep. 13, 2012) teaches creating virtual disk snapshots of last known good boot loaders in order to update the boot loader [Abstract, Figs.1-2; ¶¶ [0027]-[0030]].
U.S. PGPub 2018/0349133 to Wolf et al. (Dec. 6, 2018)2 teaches creating file system volume snapshots for software update rollbacks. [Abstract, Figs 2-3, ¶¶ [0022]-[0031]]

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186             


/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Listed as U.S. Patent Application Publication Cite No 1 on IDS filed 09/03/2020.
        2 Listed as U.S. Patent Application Publication Cite No 2 on IDS filed 09/03/2020.